This is an appeal by J.W. Wallace, county treasurer of Atoka county, from a judgment of the district court enjoining plaintiff in error, as such county treasurer, from selling at resale, April 21, 1929, real estate of the defendants in error and others similarly situated for taxes due thereon, delinquent and unpaid and upon which previous sales have been made to Atoka county at delinquent tax sales.
The defendants in error have filed herein their motion to dismiss the appeal upon the grounds the questions involved in this appeal have become moot for the reason the time fixed by law for holding of such resales for the year 1930 has passed and no legal sale can now be had in this year.
An examination of the record presented in this appeal discloses such sale was advertised for April 21, 1930, the date required by law therefor, and that such resale was not begun on said day, and from which it now appears that the time for holding such resale has passed and the question presented by this appeal has become moot. Under this condition the rule of law announced in the cases of Thompson v. Board of Com'rs, Delaware. Co., 56 Okla. 79, 155 P. 881; Delaware County v. Board of Com'rs., 56 Okla. 81, 155 P. 881; Drummond v. City of Ada, 86 Okla. 32, 206 P. 200; Arinwine v. Sawner,112 Okla. 252, 240 P. 1042; Town of Covington v. Coberly,136 Okla. 20, 275 P. 1064; State ex rel. Freeman v. Champion,92 Okla. 282, 219 P. 90; Parrish v. School District No. 19,68 Okla. 42, *Page 40 171 P. 461, is applicable, and the appeal is dismissed.
Note. — See "Appeal and Error," 4 C. J. § 2385, p. 578, n. 3.